Citation Nr: 1414329	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back injury and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a head injury and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo 


INTRODUCTION

The Veteran served on active duty from July 1955 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in February 2014.  A transcript of the proceeding is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back injury and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  A June 2005 Board decision denied service connection for residuals of a head injury; that decision is final.

2.  Some of the evidence received since the June 2005 Board denial relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for residuals of a head injury.

3.  A June 2006 Board decision denied service connection for a back disability; that decision is final. 

4.  December 2006 and January 2007 rating decisions denied a claim for service connection for a back injury; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's January 2007 decision.  The decisions are final.

5.  Some of the evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for a back injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2005 decision, the Board denied service connection for residuals of a head injury due to lack of a current disability.  In June 2006, the Board denied service connection for a back disability due to lack of competent and credible evidence of an in-service injury and because there was no competent evidence linking his current back disability to service.

In November 2002, the Veteran requested service connection for a back injury.  In a September 2003 decision, the RO denied the claim.  The Veteran filed a timely appeal.  In a June 2006 decision, the Board denied entitlement to service connection for a back injury.  The Veteran did not request reconsideration of the Board decision or appeal the decision to the U.S. Court of Appeals for Veterans Claims.    Thus, the June 2005 Board decision denying service connection for residuals of a head injury and the June 2006 Board denying service connection for a back disability are final.  See 38 U.S.C.A. §§ 7103, 7252, 7266; 38 C.F.R. § 20.1100. 

In July 2006, the Veteran requested that his claim for service connection for a back injury be reopened.  The RO, by a decision entered in December 2006, denied the Veteran's claim for service connection for a back injury because the evidence failed to show that the Veteran's back condition was incurred in or aggravated by service.  Prior to that decision the Veteran identified putative pertinent VA treatment records.  The RO subsequently obtained these records which did not relate to any back injury and continued the denial in a January 2007 rating decision.  The Veteran did not file a notice of disagreement with the December 2006 or January 2007 rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the January 2007 rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2007 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010),

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Concerning the Veteran's claim for service connection for residuals of a head injury, the Veteran recently testified that he suffers from headaches as a result of his concussion and that these have been present since service.  Such contention was not alleged at the time of the prior denial.  Indeed, during his hearing in July 2004, the presence of headaches as being a result of the claimed head injury was denied.  As the Veteran is competent to state he experiences headaches, and newly submitted evidence is presumed credible for purposes of reopening a claim, the Board finds that new and material evidence has been submitted to reopen his claim for residuals of a head injury. 

Turning to the back disability claim, the evidence received since the time of the last final disallowance includes a June 2011 letter from one of the Veteran's VA treating physicians.  The VA physician stated that the Veteran had been a patient of hers "for 5 years and has a history of low back injury which he sustained while in service."  This evidence was not before the RO when the Veteran's claim was denied in January 2007.  The Board, after presuming the credibility of such evidence, finds the evidence new and material.  Thus, the claim for service connection for a back injury is reopened.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a head injury is reopened and to this extent, the appeal is granted. 

New and material evidence having been received, the claim for service connection for a back disability is reopened and to this extent, the appeal is granted.


REMAND

The RO denied both claims because new and material evidence had not been submitted.  As the Board has reopened the claims, the RO must consider these claims on the merits.

The Veteran has stated that his in-service back injury was noted on a pre-employment physical examination by Kimray Incorporated in 1959.  In July 2004, Kimray Incorporated indicated that they did not have any employment records prior to 1996.  On his July 2012 substantive appeal, the Veteran has stated that the Allen Clinic apparently conducted that pre-employment physical examination and requested that an attempt be made to obtain that record directly from the clinic.  As no request has ever been made to the Allen Clinic, such a request should be made.  

The Veteran also stated that private treatment records from Dr. Mileham from 1958 to 1959 relating to his in-service back injury should be obtained.  However, Dr. Mileham, in a November 1982 letter, stated that the Veteran was a patient of his since 1976.  Therefore, attempts to obtain records for the time period specified by the Veteran would be futile.

At his February 2014 Board hearing, the Veteran testified that physicians at the VA medical center (VAMC) in Oklahoma City, diagnosed posttraumatic headaches due to his in-service head injury and prescribed medication for the condition.  The Board notes that although the RO reviewed the medical records from that facility electronically, those records were not placed in the claims file or electronic Virtual VA file.  Thus, relevant records from that VAMC dating since January 2007 should be obtained and associated with the paper or electronic claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for claimed back and head injuries, to specifically include the Allen Clinic.  After securing any necessary release, the AMC/RO should request any relevant records that are not duplicates of those contained in the claims file.  In addition, relevant VA treatment records dating since January 2007 from the Oklahoma City VAMC should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After undertaking any additional development deemed necessary, the AMC/RO should readjudicate the claims on the merits.  If the claims remains denied, the AMC/RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


